           Case 2:20-cv-00339-APG-DJA Document 22
                                               21 Filed 03/16/21
                                                        03/15/21 Page 1 of 3




 1   Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
 2   THE VERSTANDIG LAW FIRM, LLC
     1452 W. Horizon Ridge Pkwy, #665
 3   Henderson, NV 89012
     Telephone: (301)444-4600
 4   Facsimile: (301)444-4600
     Email: mac@mbvesq.com
 5
     Attorneys for Frederick Scott Fischer
 6
                             UNITED STATES DISTRICT COURT
 7
                               DISTRICT OF NEVADA
 8   FREDERICK SCOTT FISCHER,             ) Case No. 2:20-cv-00339-APG-DJA
                                          )
 9                                        ) STIPULATION AND ORDER TO
     Plaintiff,                           ) EXTEND DISCOVERY (Third
10                                        ) Request)
                 v.                       )
11                                        )
     FULL SPECTUM LASER LLC,              )
12                                        )
                                          )
13   Defendant.                           )
     ____________________________________
14          IT IS HEREBY STIPULATED AND AGREED, by and between the parties’ counsel of
15   record, that discovery deadlines in the Scheduling Order (ECF No. 16) be extended sixty (60)

16   days as follows:
            Discovery Deadline                          May 25, 2021
17
            Dispositive Motion Deadline                 June 25, 2021
18
            Joint Pretrial Order                        June 26, 2021 or 30 days
19                                                      from the ruling on a
                                                        dispositive motion
20
            This is the third request for an extension of these deadlines. The parties provide the
21
     following information to the Court regarding the proposed extension of the discovery deadline.
22

23

24

25

26
            Case 2:20-cv-00339-APG-DJA Document 22
                                                21 Filed 03/16/21
                                                         03/15/21 Page 2 of 3




 1                                     Discovery Completed To Date

 2          The parties have exchanged initial disclosures and initial rounds of written discovery,

 3   with counsel for the parties engaging in a series of substantive conversations concerning future

 4   discovery and the appropriate order in which the same should be taken. The parties have begun

 5   to assess the potential scope of depositions, including depositions of any third parties.

 6          Both parties have worked with their counsel to locate documents relevant to this case, and

 7   their counsel have engaged in an ongoing and productive course of dialogue concerning particular

 8   areas of apparent relevance. This has allowed discovery to proceed without any party needing to

 9   invoke motions practice (at least thus far).

10                                Remaining Discovery To Be Completed

11          The parties anticipate issuing further written discovery to a rather minor degree and taking

12   depositions.

13            Reasons Discovery Could Not Be Completed Within The Existing Deadline

14          The parties continue to make progress in this matter, but their respective counsel have

15   experienced various practice-centric delays correlative to the COVID-19 pandemic and, more

16   specifically, its ongoing (and varying) impact on litigation in various courts. Counsel for one of

17   the parties became personally ill with COVID-19 early in this case, which set matters back.

18          The parties also believe they were unduly optimistic about their ability to work within the

19   discovery schedule initially proposed. There are oddities to this case that have been buttressed by

20   settlement discussions running throughout the background of the discovery process, though

21   counsel has kept a warm and production relationship throughout this matter.

22

23

24

25

26
            Case 2:20-cv-00339-APG-DJA Document 22
                                                21 Filed 03/16/21
                                                         03/15/21 Page 3 of 3




 1          This is the parties’ third request for an extension of the discovery deadline date and is one

 2   they realize and appreciate will have to be the last barring intervening events not presently

 3   cognizable to counsel for either of the parties. Based upon the foregoing, the parties believe there

 4          This is the third request for an extension of these deadlines.

 5    FISHER & PHILLIPS LLP                        THE VERSTANDIG LAW FIRM, LLC

 6
      /s/ Brian L. Bradford (signed w/ express     /s/ Maurice B. VerStandig
 7    permission)                                  Maurice VerStandig, Esq.
      BRIAN L. BRADFORD, ESQ.                      1452 W. Horizon Ridge Pkwy, #665
 8    300 South Fourth Street                      Henderson, NV 89012
      Suite 1500                                   Attorney for Plaintiff
 9    Las Vegas, Nevada 89101                      F. Scott Fischer
      Attorneys for Defendant
10    Full Spectrum Laser LLC

11

12
       IT IS SO ORDERED subject to IT      theISfollowing  modification. June 26, 2021 falls
                                                  SO ORDERED:
13     on a Saturday, just one day after the motions deadline. Accordingly, the
       deadline to file the Joint Pretrial   Order is July 26, 2021. If dispositive motions
                                           ______________________________________
14     are filed, the deadline for filing the  joint pretrial
                                           UNITED     STATES  order will be suspended
                                                                MAGISTRATE      JUDGEuntil 30
       days after decision on the dispositive motions or further court order.
15                                         Dated:__________________________
       DATED this 16th day of March, 2021.
16

17

18                                               ____________________________________
                                                 DANIEL J. ALBREGTS
19                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
